SUMMARY ORDER
Plaintiff-Appellant Angel Maldonado, proceeding pro se, appeals from a judgment in favor of Defendants-Appellees2 in his suit under 42 U.S.C. § 1983, asserting that Defendants-Appellees Diana Sherry and Susanna Mattingly delayed his re-release to parole without affording him due process. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s grant of summary judgment. Garcia v. Hartford Police Dep’t, 706 F.3d 120, 126-27 (2d Cir. 2013) (per curiam). Summary judgment must be granted if “there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Where cross-motions for summary judgment are filed, a court must evaluate each party’s motion on its own merits, taking care in each instance to draw all reasonable inferences against the party whose motion is under consideration.” Hotel Emps. & Rest. Emps. Union, Local 100 v. City of N.Y. Dep’t of Parks & Recreation, 311 F.3d 534, 543 (2d Cir. 2002) (internal quotation marks omitted).
Here, the District Court properly adopted the Magistrate Judge’s recommendation to grant summary judgment in favor of Appellees. We affirm for substantially the reasons stated by the Magistrate Judge in his thorough September 26, 2014 report and recommendation.
We have considered Maldonado’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the District Court.

. Although Maldonado also named as defendants Commissioner Brian Fischer and Division of Parole Chairwoman Andrea Evans in the District Court, he has not challenged the district court's grant of summary judgment in their favor on appeal. We therefore deem his argument against them abandoned. See Lo-Sacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (holding, in civil appeal filed by pro se appellant, that issue not raised in an appellate brief are abandoned).